 DI4('ISIONS OF NAIIONAL LABOR RELATIONS BOARDHeritage House, Inc. of New Castle, Indiana andBlanche N. Gillock and Margaret L. TruebloodRetail, Wholesale and Department Store Union,AFL-CIO and Audrey L. Williams.' Cases 25 CA8577 2, 25 CA 8810 2, and 25 CA 2902September 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBLRS JNKINSAND PENFI.LOOn May 25, 1979, Administrative Law Judge JuliusCohn issued the attached Decision in this proceeding.Thereafter, Respondent Employer, RespondentUnion, and the General Counsel filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge, asmodified herein.We agree with the Administrative Law Judge thatRespondent Union failed in its duty to fairly and im-partially represent employees in violation of Section8(b)(1)(A) and (2) of the Act when it failed to includethe names of Blanche Gillock and Audrey (Williams)Griffis on a list of employees to be recalled becausethey failed to engage in picketing during the Union'seconomic strike against Respondent Employer. TheAdministrative Law Judge found that this violationoccurred on September 1, 1976, when the partiesagreed to the strike settlement and recall list. The evi-dence shows, however, that Respondent Union un-lawfully dropped Griffis' and Gillock's names fromthe list of employees seeking reinstatement on July 25and then continued to omit their names on all subse-quent lists. We find, therefore, that this continuing'The case caption has been changed to correctly identify the (ChargingParty for each case. The Region and the Administrative Law Judge haderroneously listed as charging parties all persons who were named as allegeddiscnminatees in the original charges.2 Both Respondent have excepted to certain credibility findings made bythe Administrative Law Judge. II is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.violation commenced on August 11, 1976, the earliestdate permitted by Section 10(b) of the Act.We also agree with the Administrative Law Judgethat Gillock, Griffis, and Trueblood are entitled toreinstatement and backpay. We do not agree with hisdeterminations that Gillock and Griffis should bemade whole from the dates that the first nurses aideswere hired after September 1. 1976, and that True-blood should be made whole after March 31, 1977.Inasmuch as we are unable to determine from therecord when these three employees would have beenrecalled absent the unlawful conduct, we shall deferthat matter to the compliance stage of the proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A. Respondent Heritage House, Inc. of New Cas-tle, Indiana. its offices, agents, successors, and assigns.shall:1. Cease and desist from:(a) Refusing to reemploy or reinstate, or otherwisediscriminating against employees who are economicstrikers in regard to their hire, tenure of employment,or other terms and conditions of employment, in or-der to discourage membership in Retail, Wholesaleand Department Store Union, AFL CIO, or anyother labor organization.(b) Terminating the employee status of continuingstrikers or failing to reinstate them to existing vacan-cies, or by discriminating against them in any othermanner with respect to the hire, tenure, or any termsor conditions of employment.(c) Removing from a recall list and terminating thepreferential hiring rights of unreinstated employeeswho unconditionally applied for reinstatement.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Margaret Trueblood immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges previously enjoyed, if she would have beenrecalled since March 31, 1977, but for RespondentEmployer's unlawful conduct, and make her wholefor any loss of earnings she may have suffered byreason of the discriminatory failure to reinstate her,paying her a sum equal to what she would haveearned, less any net interim earnings plus interest, inthe manner set forth in the section of the Administra-245 NLRB No. 33242 HERITAGE HOUSE IN(Ctive Law Judge's Decision entitled "The Remedy," asmodified in the Board's Decision and Order.(b) Offer Blanche Gillock and Audrey (Williams)Griffis immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or other rights and privileges previously en-joyed, if they would have been recalled since Septem-ber 1, 1976, but for Respondent Employer's unlawfulconduct, and make them whole jointly and severallywith Respondent Union for any loss of earnings theymay have suffered by reason of the discriminatoryfailure to reinstate them, paying each of them a sumequal to what she would have earned, less any netinterim earnings plus interest, in the manner set forthin the section of the Administrative Law Judge's De-cision entitled "The Remedy." as modified in theBoard's Decision and Order.(c) Rescind its termination of the recall rights ofBell, Hasty, and Thurston and reinstitute and abideby the recall procedure set forth in the agreementbetween Respondent Employer and RespondentUnion dated September 1, 1976.(d) Offer Bell, Hasty, and Thurston immediate andfull reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, if they would havebeen recalled since March , 1977, but for Respon-dent Employer's unlawful conduct.(e) Make whole Bell, Hasty, and Thurston for anyloss of earnings they may have suffered by reason ofthe discriminatory failure to reinstate them, payingeach of them a sum equal to what she would haveearned, less any interim earnings plus interest, in themanner set forth in the section of the AdministrativeLaw Judge's Decision entitled "The Remedy."(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copying.all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(g) Post at its New Castle, Indiana, facility, andmail to each of the unreinstated economic strikers,copies of the attached notice marked "Appendix A."'3Copies of the notice, on forms provided by the Re-gional Director for Region 25, after being duly signedby Respondent Employer's authorized representative.shall be posted by it and mailed to said employeest In the event that this Order is enforced by a Judgment ol a United StatesCourt of Appeals, the ords in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."immediately upon receipt thereof and the postedcopies shall be maintained by it for 60 consecutivedays thereafter. in conspicuous places. including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken hb Respon-dent to insure that said notices are not altered, de-faced, or covered by an, other material.(h) Notify the Regional Director for Region 25. inwriting, within 20 days from the date of this Order.what steps have been taken to comipl herewith.B. Respondent Retail. Wholesale and l)cpartmentStore Union. AFL IO('10 its officers. agents, and rep-resentatives. shall:1. C(ease and desist from:(a) Failing and refusing to fairly and impartiallrepresent employees, including Blanche (Jillock andAudrey (Williams) Griffis, with respect to includingtheir names on a list of economic strikers who wereunconditionally offering to return to work. for arbi-trary and invidious reasons including their refusal toengage in picketing.(b) Causing or attempting to cause RespondentEmployer to discriminate against certain employeesby fariling to include their names as economic strikerswho were offering to return to work and therebycausing the Employer to violate Section 8(a)(3) of theAct.(c) In any like or related manner restraining or co-ercing employees of Respondent Employer in the ex-ercise of the rights guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action designedto effectuate the purposes and policies of the Act:(a) Make whole, jointly and severally with Re-spondent Employer. Blanche Gillock and Audrey(Williams) Griffis for any loss of earnings they mayhave suffered by reason of the discriminatory failureof Respondent Employer to reinstate them, in themanner set forth in the section of the AdministrativeLaw Judge's Decision entitled "The Remedy," asmodified in the Board's Decision and Order.(b) Post at its office copies of the attached noticemarked "Appendix B."4Copies of said notice, onforms provided by the Regional Director for Region25. after being duly signed by Respondent Union'srepresentative. shall be posted by it immediately uponreceipt thereof and mailed to the above-named em-ployees and members, and the posted copies shall bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered byany other material.4 See fn. 3, lqrli243 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Furnish to the Regional Director for Region 25signed copies of the said notice for posting by Re-spondent Employer in places where notices to em-ployees are customarily posted.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaints be dismissed as to all allegations not foundspecifically herein to be violative of the Act.APPENDIX ANoICE-F To EMPI.OYEESPOSTED BY ORDER OF THEINATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, as amended, and ordered us to post this notice.We intend to abide by the following:WE WILL NOT discourage membership in or ac-tivities on behalf of Retail, Wholesale and De-partment Store Union, AFL-CIO, or any otherlabor organization, by terminating the employeesstatus of continuing strikers, or failing to rein-state them to existing vacancies with full senior-ity, or by discriminating against them in anyother manner with respect to their hire, tenure,or terms or conditions of employment.WE WILL NOT discourage membership in Re-tail, Wholesale and Department Store Union,AFL-CIO, or any other labor organization, byremoving from a recall list and terminating thepreferential hiring rights of unreinstated eco-nomic strikers, so long as such strikers have notabandoned their employment with our nursinghome for other substantial and equivalent em-ployment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights under Section 7 of theAct.WE WILL offer Blanche Gillock, MargaretTrueblood, and Audrey (Williams) Griffis imme-diate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previouslyenjoyed, if they would have been recalled but forour unlawful conduct, and WE WIL.L make themwhole for any loss of earnings suffered as a resultof the discrimination against them, with interest.WEi WiLL rescind our termination of the recallrights of Georgia Bell, Maxie Pauline Hasty, andBetty Thurston, and reinstate and abide by therecall procedure set forth in the strike settlementagreement. and wE Wll. reinstate them to theirformer jobs or, if' those jobs no longer exist, tosubstantially equivalent positions, if they wouldhave been recalled but for our unlawful conduct,and wI; Witi. make them whole for any lossessuffered by them as a result of our failure to soreinstate them.HERIIA(;E HO)USE, IN(C. ()F NEW CAS IIE, IN-I)IANAAPPENDIX BNoricE TO MEMBtERSPosUIED BY ORDER OF THiENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we have violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice. We intend to abide by the following:WE WI.L NorT fail or refuse to fairly and im-partially represent employees, including BlancheGillock and Audrey (Williams) Griffis, with re-spect to including their names on a recall list ofeconomic strikers who are unconditionally offer-ing to return to work, for arbitrary and invidiousreasons including their refusal to participate inpicketing.WE WIl. NO( refuse to include the names ofemployees on a recall list of strikers maintainedby their employer, Heritage House, Inc. of NewCastle, Indiana, in order to cause or attempt tocause such Employer to discriminate against em-ployees in violation of Section 8(a)(3) because ofour refusal to include those employees on a strikerecall list.WE WILL NOT restrain or coerce employees ofHeritage House, Inc. of New Castle, Indiana, inorder to cause or attempt to cause such Em-ployer to discriminate against employees in vio-lation of Section 8(a)(3) because of our refusal toinclude those employees on a strike recall list.WE WII.L NOT restrain or coerce employees ofHeritage House, Inc., of New Castle, Indiana, inany like or related manner in the exercise of therights guaranteed to them by Section 7 of theNational Labor Relations Act, except to the ex-tent that such rights may be affected by an agree-ment requiring membership in a labor organiza-244 HERITAGE HOUSE. INC.tion as a condition of employment in accordance performedwith Section 8(a)(3) of the Act. plaint allegWE WILL make jointly and severally with it is an emlHeritage House, Inc. of New Castle, Indiana, of SectionBlanche Gillock and Audrey (Williams) Griffisfor any losses they may have suffered, with inter-est, by reasons of our discrimination againstthem. Respondmeaning ofRETAIL, WHOLESALE AND DEPARTMENTSTORE UNION, AFL-CIODECISIONThe EmlSTATEMENT OF HE CASE home, a h,Since NoveJULIUS COHN, Administrative Law Judge: This proceed- exclusive cing was heard at New Castle, Indiana, on May 8. 9, and 10, dent Emplc1978. Upon charges filed by various individuals the Re- keeping mgional Director for Region 25 issued the complaints in this April 14,proceeding an an Order consolidating cases for hearing on agreementJune 21, 1977. The complaints alleged generally that Heri- new agreentage House, Inc., New Castle, Indiana, violated Section bargaining8(aX)() and (3) of the Act by failing at the end of a strike to ensued, antinclude certain individual employees on a list for recall and Respondenby refusing to reinstate such employees to their former po- separate strsitions in violation of their rights as economic strikers. A manner incomplaint also alleged that Retail, Wholesale and Depart- Basically. iiment Store Union, AFL-CIO, herein called Respondent status, andUnion, failed properly to represent certain employees with they wererespect to their rights to recall and reinstatement as eco- ceeding cernomic strikers in violation of Section 8(b)(1)(A) and (2) of respect to cthe Act. Both Respondents filed answers denying the com- the agreemnmission of unfair labor practices.' some who All parties were given full opportunity to participate, to tions. As tintroduce relevant evidence, to examine and cross-examine were not alwitnesses, to argue orally, and to file briefs. The General rately.Counsel and Respondents submitted briefs which havebeen carefully considered. On the entire record in the case B. Theand fom my observation of the witnesses and their demea-nor I make the following:At the otional ReprFINDINGS OF FACT tional Reprsentative inits second v1. THE BUSINESS OF THE EMPLOYER not represeiing. This tyRespondent Employer, an Indiana corporation, main- a number oitains a principal office and place of business at New Castle, at union meIndiana. During the year preceding the issuance of the General complaint herein Respondent Employer, which is engaged testified to tin the operation of a nursing home, purchased transferred, However. Land delivered to its facility goods and materials valued in and presentexcess of $50,000 which were transported to its facility in that in JulyIndiana from States other than the State of Indiana. In not supportaddition, during the same period Respondent Employer the picket iwords regarAt the hearing the parties entered into an all-party informal settlement of nection witlthe complaint issued in Case 25 CA-8947 1, and that case was severed from another witthis proceeding. ently emplc245services valued in excess of $250.000. The com-es. Respondent Employer admits, and I find thatloyer engaged in commerce within the meaning2(6) and (7) of the Act.II. LABOR ORGANIZATIONent Union is a labor organization within thef Section 2(5) of the Act.THE ALLEGED UNFAIR I.ABOR PRA([I(ESA. Backgroundployer has operated and maintained a nursingealth related facility, in New Castle, Indiana.ember 1969 the Union has been certified as the:ollective-bargaining representative of Respon-oyer employees in a unit consisting of all house-aintenance, kitchen, and dietary employees. On1976, the then existing collective-bargainingexpired, and thereafter, the negotiations for alent having not succeeded, the employees in theunit struck at 12:01 a.m., May 9. 1976. Picketingd the strike continued until September I whents reached agreement on a new contract and aike settlement agreement which set forth in thewhich strikers were to be recalled to their jobs.t provided for the strikers to be placed in layoffthey were listed by department in the order thatto be recalled as openings occurred. This pro-nters around the conduct of Respondents withertain strikers, some of whom were not named inent, others who were removed from the list, andwere denied reinstatement to their former posi-he factual patterns affecting these employeesI similar, their situations will be dealt with sepa-Unair Lahbor Practice Allegations Against theUnionutset it is alleged that Walter Kensit. Interna-esentative of the Union and the Union's repre-charge of the negotiations and the strike sinceweek, threatened strikers that the Union wouldnt them if they did not participate in the picket-pe of statement was alleged to have occurred onf occasions in June and July on the picket line oreetings.Counsel presented a number of witnesses whothis effect, most of whom were Charging Parties.Letha Woodward, not one of the complainantsly employed by Respondent Employer, testifiedKensit told the strikers that the Union wouldanybody to get back to work who did not walkne. While she said that he could have used theserding strike benefits. he also used them in con-h helping them get back to work. Helen Parker,ness who is not a Charging Party and is pres-oyed, stated that Kensit told the strikers to do DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir duty on the picket line and they would have a betterchance of going back in. In addition, Charging PartiesDona Wilkinson, Maxie Pauline Hasty, Blanche N. Gil-lock, Georgia Bell, Audrey (Williams) Griffis, and MargaretTrueblood testified similarly and more specifically thatKensit said he would not represent them, particularly withrespect to their going back to work for Respondent Em-ployer at the conclusion of the strike.Kensit categorically denied making these statements con-cerning the Union's representation of employees who didnot participate in the picketing. However, he did admit stat-ing that he would not represent employees in connectionwith claims for strike benefits if they did not participate inthe picketing. Kensit stated that he became aware sometime prior to July 6 that some strikers were obtaining strikebenefits who had not participated in the picketing. He thenannounced at the July 6 meeting that in accordance withthe rules of the International Union people who did notpicket were not eligible for strike benefits. Particularly, hetold Gillock and Griffis quite plainly that either they picketor they do not get paid. He added that he would not repre-sent anyone on the strike fund who does not picket.I credit the testimony of the General Counsel's witnessesto the effect that Kensit did threaten employees or strikersthat the Union would not represent those who do notpicket, as they generally corroborate one another. More-over, in a report prepared and signed by Kensit at the endof the strike in early September Kensit said the following;"This means that those who saw fit to quit the Union andfailed to support the strike properly were considered asquits and the Union no longer represented those who quitthem on the picket line." This is an indication of Kensit'sthoughts that the Union would not represent unit employ-ees who did not support the strike and lends credence to thefact that Kensit had indeed threatened these strikers.Although it is clearly unlawful to threaten employeesthat representation by the Union would be conditioned onthe extent of their participation in picketing, the creditedevidence reflects that Kensit's remarks were made duringthe months of June and July. As the charge against theUnion in Case 25-CB-2902 was filed on February 11, 1977,more than 6 months after the threats, a violation of the Actcannot be found because of the limitation provided in Sec-tion 10(b) of the Act.However, in agreement with the General Counsel, I findthat as such threats were actually made they may be con-sidered as background evidence.2In this connection theGeneral Counsel urges that the threats be considered indetermining the Union's motivation for not including thenames of Wilkinson, Trueblood, Gillock, and Griffis on thestrike settlement agreement of September 1.I. Gillock and GriffisBoth these employees were on sick leave at the time ofthe strike and continued for some period of time thereafter.Both were also members of a six-employee negotiationscommittee. However, by July 6, the date of a Union meet-I Local Lodge No. 1424, International Association of Machinists. A FL -CIO[/ryan Manufacturing Co.] v. N. LR.B., 362 U.S. 411 (1960).ing, they were the only remaining committee members, theothers having abandoned the strike or obtained other em-ployment. Accordingly to Kensit, Gillock told him that shewas on sick leave and under doctor's orders not to walk apicket line. If she did she would lose her sick pay, and shehad no intention of walking the picket line. When informedby Kensit that he was going to cut off her $30 strike benefit,Gillock told him that she wanted nothing to do with himany longer. Kensit testified that Griffis also told him shewas on sick pay and therefore not on strike. During theunion meeting that night Kensit recommended that Gillockand Griffis be removed and a new committee be constitutedfrom the four picket captains; the recommendation waspassed at the meeting. According to Kensit, Gillock thentold him that if she did not get her picket pay she wouldhave nothing to do with the Union and that she would go tothe Company and ask for her job back. He said she coulddo whatever she wanted.At the meeting Kensit circulated to the strikers an outlineof the Union's position with regard to the strike issues as ofthat date. This also detailed the Employer's offer as to thereturn of strikers and provided a space for the strikers tosign an authorization for the committee to accept the pro-posal on their behalf. Kensit testified that those who signedthis "petition," as he characterized it, indicated their desireto return to work and were included on the list submittedby the Union to the Employer. Both Gillock and Griffissigned the "petitions" at the July 6 meeting indicating theiracceptance and authorization.Thereafter, at a July 15 meeting at the office of the me-diator, Kensit prepared a "seniority list of those willing toreturn" which included the names of Gillock and Griffis(then Williams). On it he noted that they as well as otherswere on sick leave and also indicated by the initials N.P.that they were not picketing. By letter dated July 25 ad-dressed to Respondent Employer's counsel Kensit sent an-other list of employees who wished to return: the list nolonger contained the names of Gillock and Griffis. Finally,the strike settlement agreement of September I did not-in-clude their names either. Kensit had no explanation for thedropping of their names after July 15 from the lists of strik-ers who wished to return. He merely stated that as he hadnot heard from Gillock or Griffis he assumed that they hadreturned to the Employer and therefore removed them fromthe list. I do not regard his attempted explanation as ade-quate. If he assumed they were returning to work and aban-doning the strike as a result of the confrontation on July 6,his last contact with them, then it is not likely that he wouldhave included Gillock and Griffis on the July 15 list. More-over, if he believed they had returned to work this informa-tion was available from the Employer at the time of settle-ment. Curiously, in the case of another employee,Trueblood, Kensit relied on the fact that he had not re-ceived from her the signed petition that she was willing toreturn to work, which he claimed he used as a basis forformulating his list. On the other hand, Gillock and Griffishad indeed signed these forms. I conclude that Kensit re-moved their names because of their refusal to participate inthe strike.It is clear that the Union has an obligation to representall the unit employees, and that Gillock and Griffis were246 HERITAGE HOUSE INC.still employees while on sick leave and on strike. I find thatthe Union failed to fulfill this obligation and. indeed. didnot represent Gillock and Griffis at the strike settlement forarbitrary and invidious reasons; i.e., their refusal to partici-pate in picketing. By such conduct the Union violated Sec-tion 8(b)(1)(A) of the Act.In addition, the Union violated Section 8(b)(2) of the Actby causing Respondent Employer to discriminate againstGillock and Griffis in violation of Section 8(a)(3) of the Act.As their names were not included on the list, for reasonsknown to the Employer as will be later discussed, Respon-dent Employer refused reinstatement to these two economicstrikers who later offered to return to work.2. Dona WilkinsonWilkinson was hired on March 13. 1976, as a nurses aide,and pursuant to provisions of the collective-bargainingagreement she was on probation for 45 days. Some time inApril her supervisor, Elizabeth Emerson, told her that herwork was not satisfactory, but that she was going to keepher on probation for another 14 days.Emerson testified that on May 7 she told Wilkinson ei-ther in person or by telephone that her work was still notsatisfactory, and therefore she was being terminated, Byletter dated May 14, received by Wilkinson on May 15,Emerson referred to their conversation of May 7 and con-firmed the termination. Wilkinson denied having spoken atall to Emerson on May 7, stating that the telephone callcame on May 14, the day before she received the letter. It isestablished by her payroll card that Wilkinson, in fact,worked on May 8, and did not work on May 7, her day off.Thus, her last day of employment was on May 8, and at12:01 a.m. May 9 the strike commenced.Wilkinson began picketing immediately, and when shereceived the May 14 letter from Respondent Employer sheshowed it to Kensit, telling him she had been fired. Kensitstated that he asked her a few questions and said that hewould try to represent her and see what he could do. Hesaid that Wilkinson told him she had been called into theoffice and had been informed that her work was not satis-factory and also that she was on probation. Although thecontract unit includes probationary employees, it is alsoclear that probationary employees had no rights under thegrievance procedure.Kensit said that he met her at the picket line around themiddle of June and told her there was nothing he could dobecause she was a probationary employee who had no se-niority rights or right to file a grievance. She asked him ifshe could still walk the picket line. He said that would befine, and that he would retain her on the picket fund. Kensitsaid he did not talk to her again and had no further contact.He nevertheless included her name on the list of July 6and submitted it. However, when it was pointed out to himby the Employer that she was a probationary employee heremoved her name from the list. Wilkinson continued topicket until July when she became ill and left.Wilkinson stated that she did not recall being told byKensit that she was probationary and he could do nothingfor her. However, since her recollection is not clear on thispoint I credit Kensit to the effect that he did so inform her.Thereafter, the Union included her name with (Jillock.Griffis. and Trueblood in a letter dated March 31. 1977. bhwhich the Union's attorneN informed Respondent Em-ployer that those individuals requested unconditional rein-statement. In any case. Wilkinson testified that she neverrequested representation from the Union in connectionwith getting her job back at the Employer. nor did she re-quest Respondent Employer for reinstatement to her jobduring that period.Clearly, Wilkinson was a probationary employee at leastuntil May I I. Since we are dealing with an alleged violationof Section 8(b)( 1 )(A) against the Union. it is not necessar'to resolve the question as to whether Wilkinson ma3 havebeen discriminatorily discharged b Respondent Employeror the issue as to whether she was discharged on Ma, 7. asstated by Emerson, or on May 14. as testified to by Wilkin-son.' The issue in the charge against the Union is whetherthe Union failed for arbitrary or invidious reasons to repre-sent Wilkinson in not submitting her name on a list of strik-ers who were offering to return to work. On the basis of theevidence outlined above I find that the Union has not vio-lated the Act as charged. Kensit relied on Emerson's letterexhibited to him by Wilkinson and the contract providingthat probationary employees could not avail themselves ofthe grievance procedure. He actually submitted her nameas being willing to return to work on July 6 because she hadindicated that she was desirous of doing so and onlkdropped it when Respondent Employer pointed out thatWilkinson had been on probation. While it is conceivablethat he may have been misled as to the exact date of herdischarge so that her status may have changed if she hadbeen discharged on May 14 rather than May 7. neverthe-less, there is no evidence from which one may conclude thathe reached his determination to drop her from the list forunlawful reasons. Moreover, the testimony of Wilkinson isclear that at no time did she ask Kensit or the Union torepresent her in this matter. Accordingly. I find that theGeneral Counsel has not established by a preponderance ofthe evidence that the Union had failed properly to repre-sent Wilkinson, and I shall dismiss so much of the com-plaint alleging violation of Section 8(b)( I )(A) and (2) of theAct with regard to its representation of' Wilkinson.3. Margaret TruebloodTrueblood had been employed since 1973 as a nursesaide and was a member of the Union. She went on strikewith the other employees on May 9 and picketed until themiddle of June. when she quit because she lived so far awaythat it was costing her more than the $30 strike benefit inorder to commute.With a letter dated Jul), 9 the Union enclosed the "peti-tion" and requested that the employee sign and return it atonce if the Employer's proposal as to recall of strikers % ~asacceptable to her. In conclusion the letter stated. "If 'youhave no desire to return simply disregard this petition." Ac-cording to Kensit, these letters were mailed to all strikingiNo allegation is being pursued that Wlkinson was discharged bs Re-spondent Employer in violation of Sec. 8(aH3) of the Act. as General (oun-sel concedes that such an allegation is barred bh Sec I)hi ot the Act247 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDemployees who did not attend the meeting on July 6. Hestated that he received no response to his letter from True-blood. Trueblood's testimony was vague and at some pointsinconsistent with regard to this letter. She said once that sheremembers getting some kind of letter which he asked herto sign, which she did. She then said that she does not recallreceiving the letter which was shown to her as she testified,but she does recall receiving some other kind of letter. SinceKensit testified that these letters were sent out in the regularcourse of his operation and answers were received from atleast three employees who did not attend the meeting, Icredit his testimony and find that Trueblood did receive theletter and did not return it. This finding is bolstered by herlater conduct or, more accurately, a lack of conduct or ac-tion with regard to seeking reinstatement to her job. Thus,she testified that she received a telephone call from anotheremployee, Mayme Guffey, who told her that she was not onthe list to return to work, and if she contacted Kensit hername would be put on the list. Trueblood said that shemade no effort to ask Kensit to put her name on the list.On March 31, 1977, counsel for the Union wrote to theEmployer requesting unconditional reinstatement for fouremployees including Trueblood. After receiving this letterTrueblood did call the Employer but admitted that untilthen she had not contacted either the Union or the Com-pany about returning to work.I find on the basis of the above that Respondent Uniondid not violate its obligation to fairly represent Trueblood,despite the fact that she ceased picketing. Unlike Gillockand Griffis, who signed the "petition" on July 6, as a resultof Trueblood's inaction and failure to respond to communi-cations the Union could have been justified in believingthat she was no longer interested in returning to work. Ac-cordingly, I shall dismiss so much of the complaint againstthe Union as alleges violation of Section 8(b)(1)(A) and8(b)(2) in connection with the Union's failure to includeTrueblood on the strike settlement list of employees seekingreinstatement to their previous positions.C. The Alleged Violations of Section 8(a)(3) and (1) of theActThe law in this area is well settled. In N.L.R.B. v. Fleet-wood Trailer Co., Inc., 389 U.S. 375 (1967), the SupremeCourt held that an individual whose work ceases due to alabor dispute remains an employee if he has not obtainedother regular or substantially equivalent employment, andthat an employer refusing to reinstate strikers must showthat the action was due to legitimate and substantial busi-ness justification. Thereafter, the Board held that replacedeconomic strikers who have made an unconditional appli-cation for reinstatement and who have continued to makeknown their availability for employment are entitled to fullreinstatement to fill positions left by the departure of per-manent replacements.4In Fleetwood the Court further heldthat the burden of proving economic justification was onthe employer. In the instant case no such proof of economicjustification has been offered. Finally, the right of reinstate-4 The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7thCir. 1969) cert. denied 397 U.S. 920 (1970).ment continues to exist so long as the strikers had not aban-doned the employ of their employer for other substantialand equivalent employment, and once having signified theirintent to return by their unconditional application for rein-statement it is incumbent on Respondent to seek them outas positions are vacated. Failing to fulfill the obligation toreinstatement employees to their jobs as vacancies ariseconstitutes a violation by the employer of Section 8(a)(3) ofthe Act.'I. Margaret TruebloodAs described above, Trueblood was not included on thelist of employees submitted to Respondent Employer by theUnion, nor did she herself for many months make any offerto return to work. However, as also noted, the Union on herbehalf made an unconditional offer by letter dated March31, 1977. The following day, having received a copy of thisletter, Trueblood called Respondent Employer and in-quired when she would be able to return. This also consti-tuted a request on her part, which was refused. RespondentEmployer seeks to rely on the fact that Trueblood's namewas not included on the recall list submitted by the Union.The obligation to offer reinstatement to economic strikerswho make an unconditional offer to return to their formeremployment rests upon the employer, who cannot avoid iton the ground that the Union failed to make an earlier offerfor them. Moreover, Respondent Employer's reliance onSection 10(b) as a bar to Trueblood's application is alsomisplaced. Section 10(b) of the Act does not apply to therights of an economic striker to make an unconditional of-fer to return to work.6Accordingly, I find that by refusing to reinstate MargaretTrueblood who made an unconditional offer to return toher former employment by letter dated March 31, 1977,Respondent Employer violated Section 8(a)(3) and (1) ofthe Act.2. Audrey (Williams) Griffis and Blanche N. GillockI have previously found that the Union violated Section8(a)(1)(A) and 8(b)(2) of the Act by arbitrarily excludingthe names of Griffis and Gillock from the strike settlementlist of September I.Griffis, a nurses aide, went to the nursing home sometimein July and submitted a return-to-work slip signed by thedoctor. Although Griffis testified that she spoke to her su-pervisor, Emerson, and asked when she was going to beable to return to work, Emerson denied speaking to her onthat occasion. Emerson is corroborated in this regard byGail Coffey, who works in the business office. Coffey re-called seeing Griffis in July and gave her the return-to-workslip. Coffey said that she went to find Emerson but she wasnot in her office, and when she returned to where she wastalking to Griffis the latter had left. Coffey testified in acredible manner, and I therefore credit Emerson's denialthat she spoke to Griffis that day. In any case, the GeneralThe Laidlaw Corporation, supra.6 The Board has rejected a contention that time limits must be placed onthe reinstatement of economic strikers. Brooks Research & Manufacturing,Inc., 202 NLRB 634 (1973).248 HERITAGE HOUISE. IN(C.Counsel has not contended that on this particular occasionGriffis made an unconditional offer to return to work whichwas denied.However, Griffis did speak to Emerson when she sub-mitted her resignation on August 30. Griffis was examinedvery extensively as to why she submitted her resignation.and she testified credibly to the effect that she did this be-cause she believed it would help her obtain another job asshe felt that other employers would not hire her if she didnot resign and was still on strike. Griffis also testified with-out contradiction that in December she filled out a new jobapplication at the office of Respondent Employer. Althoughshe obtained another job in February 1977, she stated thatshe was unable to go back to work for Respondent Em-ployer because she had not been recalled, and she wasavailable, as indicated by the Union's letter of March 31.Gillock, an employee in the dietary department, had alsobeen on sick leave until released on August 2. 1976, by thedoctor. Gillock called Respondent Employer on September2 and spoke to its administrator, Robert Dorsett. Gillocktold him that she understood that the strike was over andasked whether he was calling any of the girls back to work.He said they were on call back. and when she asked if hername was on the list to return he replied that she was not.He told her that the girls on the negotiation committee thefirst time in 1976 were laid off and would not return. Hefurther said that it was up to the Union, the Company, thesupervisor, and the ability of the employee. Dorsett wascalled as a witness by the General Counsel at the outset ofthe hearing and was then recalled by the General Counselafter his other witnesses, including Gillock. had testified. Ofcourse, Dorsett was subject to cross-examination by Re-spondent Employer. Nevertheless, Dorsett did not allude toor in any way deny the testimony of Gillock concerning thesubstance of her telephone call to him on September 2. Ac-cordingly, as Gillock testified credibly on this matter andher statement is uncontradicted on the record. I credit hertestimony concerning the telephone call. On September 3.the day after his telephone call, Gillock appeared and sub-mitted a resignation to the Employer. As with Griffis, shealso stated that she took this action because she believedother employers would not hire while she was on layoffstatus.Respondent Employer contends that the resignations ofGriffis and Gillock resulted in an abandonment of theirjobs. The Board has frequently dealt with the question ofwhether strikers abandon their jobs and thereby becameineligible to vote in a representation election. In that areathe Board has held that the party opposing eligibility mustshow that the striker evidenced an intention to abandon hisinterest in the job and permanently sever the employmentrelationship. See Pacific Tile and Porcelain Company. 137NLRB 1358 (1962). In other areas the Board has appar-ently made a distinction between strike situations and oth-ers where employees resigned because of some dissatisfac-tion with conditions. The Board has held that an employeewho resigns during a strike may not in fact intend to perma-nently sever his relationship with the employer where he ison strike but only to convince other employers that he isnot merely seeking interim employment with them. See S &M Manufacturing Company. 165 NLRB 663 (1967); Missis-,ippi Stel (orporation, 19 NRB 47 (196(8). More re-cently the Board affirmed without ctmient simillar tind-ing in Coca-Cola Bottling Compani of Melemp.'li. 232 N I.RB794 (1977). In these cases the Board has recognized thatresignations were not intended as an abandonment of thestrike but rather because of economic hardship.In the instant situation the uncontradicted e idtlnce is tothe effect that both Griffis a.d (illock resigned becausethey felt that their laxoff status would he an impedimllent totheir obtaining new employment. An indication that the,did not intend to abandon their interest in their jobs withRespondent Employer is the tact that they individuall? filedapplications, one in November and the other in l)ecember.as new employees the only mode acceptable to RespondentEmployer. Finally, both continued through the Illion toseek reinstatement. and in their behalf the I nion wrote theletter of March 3 1. Theretore. I ind that the resignations oftGillock and Griffis did not constitute an abandonment, andthey retained their rights as economic strikers.Moreover I find, based on the uncontradicted testimionof Gillock to the effect that [)orsett told her that the girls onthe first negotiating committee (riffis and Gillock) kcerelaid off and would not return, that Respondent Employerdiscriminated against them in violation of Section (a)( 3). Itknew the reason for their names not being included bh theUnion on the strike settlement list of September I andagreed to their exclusion with knowledge of the unlalfulconduct of the Union. Accordingly. I find that RespondentEmployer violated Section 8(a)(3) and I ) of the Act byagreeing on September I that the names of Gillock andGriffis not be added to the list of employces seeking rein-statement. It is noted that Respondent Emploser deniedemployment to Gillock again on September 2. to both s henthey individually applied in November and December. andagain when the Union's letter of' March 31. 1977. as re-ceived.3. Georgia Bell. Maxie Pauline fasty, and BettyT'hurstonIt has been stipulated that effective March .1977. Re-spondent Employer removed the names of Bell, Hast. antdThurston, three of' the striking employees. from the recalllist in the strike settlement agreement of September 1. I'hisaction was taken pursuant to a provision in the collectiv.e-bargaining agreement that seniority be lost and terminatedif employees are on layoff status in excess of 6 successivemonths.The contention of Respondent Employer that economicstrikers be equated with laid-off employees has been re-jected by the Board which stated. "The reinstatement rightsof economic strikers under Fleetwood Tradiler and L.ilfare statutory as distinguished from the rights of' laid-off em-ployees. A layoff constitutes a discontinuance of ",ork foran employer which does not rise to the lesvel of a latfuleconomic strike. participation in which is protected underSection 7 and 14 of the Act." See Brook. Rwc.arh ,lilu-fileturing, In,. suprol at 636. The Board also rcjected an\contention that a time limit should he placed on the rein-statement of economic strikers, saving that such a i iscontrary to the principles enutnciated in lfelt,,ud anti249 DE('ISIONS ()1: NAI()ONAI. ILABOR RI,.ATIONS BOARI)Laidlaw. Accordingly, I find that Respondent iolated Scc-tion 8(a)(3) and (I) of the Act bh removing the names ofBell, Hasty. and Thurston from the recall list on March I.1977.IV. Iti ETFF ("I OF Ill UNFAIR .ABO()R PRA('II('I:S I P()N(')MMI R('IThe activities of Respondents set forth in section III,above, occurring in connection with the operations of Re-spondent Employer described in section I. above, have aclose, intimate, and substantial relationship to trade, traffic.and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. tI'eF REMEDYHaving found that Respondents have engaged in certainunfair labor practices I shall recommend that they be or-dered to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Having found that Respondent Employer unlawfully re-fused to reemploy Margaret Trueblood on April 1, 1977, Ishall recommend that Respondent Employer offer her Im-mediate and full reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalent position.without prejudice to her seniority and other rights andprivileges, and make her whole for any loss of earnings shemay have suffered by reason of Respondent Employer's re-fusal to reinstate her by payment to her of a sum of moneyequal to that which she normally would have earned fromthe date of the hire of the first nurse's aide after April 1,1977. when her unconditional offer to return was received.to the date of Respondent Employer's offer of reinstate-ment. The backpay shall be computed in accordance withF. ': NWoolworth C(ompanv, 90 NLRB 589 (1950). with in-terest thereon as provided in Florida Sleel Corporation, 231NLRB 651 (1977).I have found that Blanche Gillock and Audrey (Wil-liams) Griffis were discriminatorily refused employment byRespondent Employer on September 1, 1976. Moreover, Ihave found that Respondent Union violated Section8(b)( )(A) and 8(bX2) by its failure to include their nameson the strike settlement list on September I as employeeswilling to return to their former jobs. Therefore, I shall rec-ommend that Respondent Employer offer them immediateand full reinstatement to their former jobs in accordancewith the foregoing remedial provisions. I shall also recom-mend that Respondent Employer and Respondent Unionbe jointly and severally required to make them whole forany loss of earnings they may have sustained by reason ofthe discrimination against them from the date that the firstnurse's aide was hired after September I. 1976, until Re-spondent Employer offers them unconditional reinstate-ment. except that the Union's liability shall cease on March31, 1977, when it made an unconditional offer to the Em-ployer in behalf of Gillock and Griffis. Backpay with inter-est shall be computed as described above.'See, generally. Isis Heating & Plumbing Co 138 NLRB 716 (1962).having found that Respondent Employer violated Sec-tion X(a)(3) and ( I ) of the Act hs unlawfully terminating thepreferential hiring rights of Georgia Bell. Maxie PaulineIhasty, and Bettv Ihurston. economic strikers, I shall rec-ommend that Respondent Employer rescind the action takeon March 1,. 1977. and reinstate their names to the recall listand implement the recall procedures agreed to on Septem-ber 1. 1976. Further. the reinstatement rights of said em-ployees shall he continued in accordance with the principlesset forlh in Fleetwood and Lalidlaw, and as vacancies occur,whether due to the departure of employees, increases in thework force, or otherwise. the said three employees shall beoffered such positions unless they have obtained other regu-lar and substantial equivalent employment. Moreover. anyof the above-named three employees who would have beenrecalled since March 1, 1977. but for Respondent Employ-er s unlawful conduct shall be reinstated to the positions inwhich the, would have been placed had they been recalled,without prejudice to their seniority or other rights andprivileges, and made whole for any loss of earnings theymay have suffered by reason of the discriminatory failure toreinstate them in accordance with F W. Woolworth, mupra,with interest as provided in Florida Steel (Corporation, vupr.('()(m l.ti(oNS ()' LA\'1. Respondent. Heritage House, Inc.. New Castle. Indi-ana. is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Respondent-Union is a labor organization within themeaning of Section 2(5) of the Act.3. B failing to reinstate Margaret Trueblood on April 1.,1977, after her unconditional request for reinstatement Re-spondent-Employer has discriminated with respect to hire.tenure, and terms and conditions of employment and hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (I1) of the Act.4. By tailing to include the names of Blanche Gillockand Audrey (Williams) Griffis on a recall list of September1, 1976, with knowledge that Respondent-Union had notincluded their names for discriminatory reasons Respon-dent-E mployer discriminated against Gillock and Griffiswith respect to their hire. tenure, and terms and conditionsof employment. thereby engaging in unfair labor practicesin violation of Section 8(a)(3) and (I ) of the Act.5. By removing, on March 1, 1977, the names of GeorgiaBell. Maxie Pauline Hasty. and Betty Thurston from a re-call list and terminating the preferential hiring rights ofthese unreinstated employees who had unconditionally ap-plied for reinstatement at the cessation of an economicstrike Respondent-Employer has discriminated in regard totheir hire, tenure, and other terms and conditions of em-ployment in violation of Section 8(a)(3) and (I) of the Act.6. Respondent Union. by not including the names of Gil-lock and G(riffis on the September I recall list for arbitraryand invidious reasons, failed in its duty to represent thoseemployees in violation of Section 8(b)( 1)(A) of the Act, andby causing Respondent-Employer to deny reinstatement tothose employees in violation of Section 8(a)(3) of the ActRespondent Union thereby violated 8(b)(2) of the Act.250 HERITAGE HOUSE, INC.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Except as specifically found herein Respondents havenot otherwise violated the Act with respect to the allega-tions in consolidated complaints.Upon the foregoing findings of fact, conclusions of law,and upon the entire record and pursuant to Section 1(c) ofthe Act I hereby issue the following recommended:OR[)ERA. The Respondent, Heritage House. Inc.. Nesw Castle.Indiana, its agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to reemploy or reinstate or otherwise dis-criminating against employees who are economic strikers inregard to their hire, tenure of employment, or other termsand conditions of employment in order to discourage mem-bership in Retail. Wholesale and Department Store Union.AFL-CIO, or any other labor organization.(b) Terminating the employee status of continuing strik-ers or failing to reinstate them to existing vacancies or bydiscriminating against them in any other manner with re-spect to the hire, tenure, or any terms or conditions of em-ployment.(c) Removing from a recall list and terminating the pref-erential hiring rights of unreinstated employees who uncon-ditionally applied for reinstatement.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer to Margaret Trueblood immediate and full re-instatement to her former or substantial equivalent posi-tion, without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of earnings shemay have suffered as a result of the discrimination prac-ticed against her in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Offer to Blanche Gillock and Audrey (Williams)Griffis immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges and make themwhole for any loss of earnings they may have suffered byreason of the discriminatory failure to reinstate them in themanner set forth in the section of this Decision entitled"The Remedy."(c) Rescind its termination of the recall rights of Bell.Hasty, and Thurston and reinstitute and abide by the recallprocedure set forth in the agreement between RespondentEmployer and Respondent-Union dated September I. 197 1.(d) Offer immediate and full reinstatement, with back-pay as set forth in "The Remedy." to Bell, Hasty, or Thur-In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.ston or any or all of them if they would have been recalledsince March 1, 1977, but fr Respondent-Employer's un-lawful conduct.(e) Preserve and, upon request. make available to theBoard or its agents. for examination and copying, all pay-roll records, social security pa ment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(f) Post at its New Castle. Indiana. facility and mail toeach of the unreinstated economic strikers copies of the at-tached notice marked "Appendix A."TCopies of the notice,on forms provided b the Regional Director for Region 25.after being duly signed b Respondent-Emplo er's autiho-rized representative, shall be posted bh it and mailed to saidemployees immediately upon receipt thereof, and theposted copies shall be maintained b it fr 60 consecutivedays thereafter in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken b Respondent to insure that saidnotices are not altered. defaced, or covered b any othermaterial.(g) Notify the Regional Director fi`r Region 25. in writ-ing, within 20 days from the date of this Order. what stepshave been taken to comply herewith.B. Respondent Retail. Wholesale and DepartmentUnion. AFL CIO. its officers, agents. and representatives.shall:I. Cease and desist from:(a) Failing and refusing to include the names of employ-ees on a list of economic strikers who were unconditionallyoffering to return to work, because they had not engaged inpicketing.(b) Causing or attempting to cause Respondent-Em-ployer to discriminate against certain employees by failingto include their names as economic strikers who were offer-ing to return to work and thereby causing the Employer toviolate Section 8(a)(3) of the Act.(c) In any other manner interfering with, restraining, orcoercing employees of Respondent Employer in the exerciseof the rights guaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Make whole. jointly and severally with RespondentEmployer. Blanche Gillock and Audrey (Williams) Griffisfor any loss of earnings they may have suffered by reason ofthe discriminatory failure of Respondent-Employer to rein-state them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Post at its office copies of the attached notice marked"Appendix B,"0said copies on forms provided by the Re-gional Director for Region 25. Copies of said notice, afterbeing duly signed by Respondent Union's representative.shall be posted by it immediately upon receipt thereof andmailed to the above-named employees and members, and9 In the event that this Order is enforced hb a Judgment ol'a niled StatesCourt of Appeals, the words in the notice reading "Posted hb Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the nited States Court of Appeals Enforcing an Order of' the Nationallabor Relallons Board.'o See fn. 9, rupra251 252 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe posted copies shall be maintained by it for 60 consecu- Employer in places where notices to employees are custom-tive days thereafter in conspicuous places, including all arily posted.places where notices to members are customarily posted. (d) Notify the Regional Director for Region 25, in writ-Reasonable steps shall be taken by Respondent Union to ing, within 20 days from the date of this Order, what stepsinsure that said notices are not altered, defaced, or covered have been taken to comply herewith.by other material. Ii Is FRI HFER ORD)ERED that the consolidated complaints(c) Furnish to the Regional Director for Region 25 be dismissed as to all allegations not found specificallysigned copies of the said notice for posting by Respondent herein to be violative of the Act.